Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 , 3-6,10, 17-18, and 20 have been amended and claim 2 has been canceled. Currently, Claims 1 and 3-20 are under examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “two dimensional copper film” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The examiner has failed to clearly point out from the description as to what the recitation “ two dimensional copper film” entails. Rather a copper film has in fact two dimensions spatially, or is there a known structure in the art that has been referred to as “ a two dimensional copper film. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grau, US20130319137.
Regarding claim 1, Grau discloses a fixture configured to receive a workpiece (fixtures comprising elements 31, 135 and 47, Fig 152); and a plurality of sensors disposed at different locations along the fixture (sensor array 20), wherein each of the sensors is configured to detect a force applied to the sensor and to output a signal indicative of the force applied (operation of the sensor embedded in array 20 by means of for instance Force Sensitive Resistive (FSR) material 24) and  a controller communicably coupled to the plurality of sensors and configured to determine whether the workpiece is aligned on the fixture based on the signals form the plurality of sensors. (note: based on specification the recitation “aligned” has been interpreted under broadest reasonable interpretation for instance being located properly and microcontroller paragraph 0013)
Regarding claim 3, Grau discloses each and every limitation set forth in claim 1 . Furthermore, Grau discloses the controller is a programmable logic controller. (paragraph 0432)
Regarding claim 4, Grau discloses each and every limitation set forth in claim 1. Furthermore, Grau discloses the plurality of sensors are resistive pressure sensors, and the signal generated by the sensors are indicative of a resistance, and the controller is configured to determine the workpeice is aligned with a  given pressure sensor in response to the resistance of the pressure sensor exceeding a predetermined contact threshold. (operation of FSR material 24)
Regarding claim 5, Grau discloses each and every limitation set forth in claim 1. Furthermore, Grau discloses for each of the plurality of sensors, the controller is configured to determine that the (Paragraph 0886)
Regarding claim 6,   Grau discloses each and every limitation set forth in claim 1. Furthermore, Grau discloses the controller is configured to determine that the workpiece is aligned on the fixture in response to the workpiece being aligned with each of the plurality of sensors. ( the device disclosed by Grau would have inherent step of determining that the workpiece is aligned on the fixture in response to the workpiece being aligned with each of the plurality of sensors)
Regarding claim 9,  Grau discloses each and every limitation set forth in claim 1. Furthermore, Grau discloses the plurality of sensors are at least one of a resistive pressure sensors, a capacitive pressure sensor ,or a piezoelectric sensor.  (FSR paragraph 0257)
Regarding claim 10,  Grau discloses a fixture configured to receive a workpiece (fixtures defined by frame 150 with sensor tiles 2 in position, Fig 160) and having a body and a plurality of alignment blocks arranged at different locations of the body ( the body being frame 150 and the plurality of alignment blocks being tiles 2, Fig 160);  and a plurality of sensors disposed at different locations along the fixture (sensor array 20 within each tile), wherein each of the sensors is configured to detect a force applied to the sensor and to output a signal indicative of the force applied (operation of the sensor embedded in array 20 by means of for instance Force Sensitive Resistive (FSR) material 24)  a controller communicably coupled to the plurality of pressure sensors to receive the response signal, wherien for each of the plurality of pressure sensors, the controller is configured to determine that the workpiece is aligned with the sensor in response to the force applied exceeding a predetermined threshold, and the controller is configured to determine whether the workpiece is aligned on the fixture based on a number of sensors aligned with the workpiece. (Paragraph 0013, 0310, and 0886 wherein operation of the microcontroller would determine the location alignment of the work piece ) 
Regarding claim 11, Grau discloses each and every limitation set forth in claim 10. Furthermore, Grau discloses the controller is configured to determine that the workpiece is aligned on the fixture in (the device disclosed by Grau would have inherent step of determining that the workpiece is aligned on the fixture in response to the workpiece being aligned with each of the plurality of sensors)
Regarding claim 12, Grau discloses each and every limitation set forth in claim 10. Furthermore, Grau discloses the controller is a programmable logic controller.( Paragraph 0432)
Regarding claim 13,  Grau discloses each and every limitation set forth in claim 10. Furthermore, Grau discloses at least three alignment blocks disposed at three different locations along the body to align the workpiece along a plane; and at least three pressure sensors to detect alignment of the workpiece with the at least three alignment blocks. (Fig 160-162 wherein at least three alignment blocks are located in three different locations)
Regarding claim 14, Grau discloses each and every limitation set forth in claim 10. Furthermore, Grau discloses the plurality of pressure sensors are at least one of a resistive pressure sensors, a capavitive pressure sensor, or a piezoelectric sensor. (FSR paragraph 0257)
Regarding claim 17,  Grau discloses a fixture having a body and multiple blocks arranged at different locations of the body (fixtures defined by frame 150 with sensor tiles 2 in some instances different positions, Fig 160); multiple pressure sensors disposed at the multiple blocks and operable to generate a response signal indicative of a force applied to the sensor (each tile 2 comprising a sensor array 20); and a controller configured to receive the response signals from the pressure sensors and to determine whether the workpiece is aligned or the fixture based on the response signals from the pressure sensors. (Paragraph 0013, 0310, and 0886 wherein operation of the microcontroller would determine the location alignment of the work piece)
Regarding claim 18, Grau discloses each and every limitation set forth in claim 17. Furthermore, Grau discloses the pressure sensors are at least one of a resistive pressure sensors, a capacitive pressure sensor, or a piezoelectric sensor. (FSR paragraph 0257)
Regarding claim 19,  Grau discloses each and every limitation set forth in claim 17. Furthermore, Grau discloses  for each pressure sensor, the controller is configured to determine that the workpiece is aligned with the pressure sensor in response to the force being applied exceeding a predetermined threshold. (operation of FSR material 24)
Regarding claim 20, Grau discloses each and every limitation set forth in claim 19. Furthermore, Grau discloses the controller is configured to determine that the workpiece is aligned on the fixture in response to the workpiece being aligned with each of the sensors. (operation of microcontroller)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grau, US20130319137.
Regarding claim 7, Grau  discloses each and every limitation set forth in claim 1.  Furthermore, Grau discloses each of the plurality of sensors is a resistive pressure sensor that includes a plurality of wires arranged in a grid. (Paragraph 0254)
However Grau does not specifically disclose a plurality of copper wires. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of copper wires, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 8, Grau discloses each and every limitation set forth in claim 1. Furthermore, Grau discloses  each of the plurality of sensors is a resistive pressure sensor that includes a two (Paragraph 0254 wherein the grid arrangement can be interpreted as being a two dimenstioal film when assembled together)
However Grau does not specifically disclose a two dimensional copper film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of copper wires, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 15, Grau discloses each and every limitation set forth in claim 10. Furthermore, Grau discloses each of the pressure sensors includes a plurality of wires arranged in a grid and a thin film disposed on top of the plurality of wires. (grid wire arrangement array 20 wherein a film 38 would cover it)
However Grau does not disclose a plurality of copper wires. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of copper wires, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 16, Grau discloses each and every limitation set forth in claim 10. Furthermore, Grau discloses  each of the pressure sensors includes a two dimensional film(Paragraph 0254 wherein the grid arrangement can be interpreted as being a two dimensional film when assembled together and a plastic film disposed on the film. (a film 38 would cover the two dimensional copper film)
However Grau does not specifically disclose a two dimensional copper film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a plurality of copper wires, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that “ Grau does not appear to disclose the controller configured to determine whether the workpiece is aligned on the fixture based on signal indicative of the applied force from the plurality of sensor” which examiner respectfully disagrees. The method steps in an apparatus an apparatus claim have been given broadest reasonable interpretation weight and the apparatus only needs to be capable of performing such method recitations. In this Grau does teach the images being used for hand tracking, body model, body tracking, region finding, shape analysis, and etc (paragraph 0861). Furthermore, applicant has failed to provide adequate recitation as to the step of alignment as to which two things are being aligned? Therefore by virtue of vagueness of the claimed invention and broadness the image analysis such as region finding would be capable of alignment with reference points for determining a region. Furthermore, the display depicts the location of object to be found where the user is then enabled to align the object as the controller provides the location of the object to the user. Therefore the rejection above holds.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723